IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44918

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 590
                                                )
       Plaintiff-Respondent,                    )   Filed: September 22, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
TIMOTHY DURETTE,                                )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Boundary County. Hon. Barbara A. Buchanan, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for unlawful possession of a
       firearm, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Timothy Durette pled guilty to unlawful possession of a firearm. Idaho Code § 18-
3316(1). The district court sentenced Durette to a unified term of five years with two years
determinate. Durette appeals asserting that the district court abused its discretion by imposing an
excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Durette’s judgment of conviction and sentence are affirmed.




                                                   2